MEMORANDUM OPINION


No. 04-07-00030-CR

Jennifer WITTEN,
Appellant
 
v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-8221
Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	March 14, 2007

MOTION TO DISMISS GRANTED; DISMISSED
	Appellant filed a motion to dismiss her appeal and for expedited issuance of the mandate.
The motion is granted, and this appeal is dismissed. See Tex. R. App. P. 42.2(a). We order the clerk
of this court to immediately issue the mandate. See Tex. R. App. P. 18.1(c).
							PER CURIAM
Do not publish